                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
IN RE: FRE 355 Investment Group, LLC                             CASE NO: 20-50628 SLJ
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11
                                                                 ECF Docket Reference No. 84




On 8/27/2020, I did cause a copy of the following documents, described below,
U.S. Trustee's Objection to the Disclosure Statement to the Debtors' Proposed Combined Plan of Reorganization and
Disclosure Statement. ECF Docket Reference No. 84




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 8/27/2020
                                                           /s/ Ianthe Del Rosario
                                                           Ianthe Del Rosario .
                                                           OFFICE OF THE UNITED STATES TRUSTEE
                                                           280 SOUTH FIRST STREET
                                                           SAN JOSE, CA 95113
                                                           408 535 5525

           Case: 20-50628         Doc# 85       Filed: 08/27/20       Entered: 08/27/20 11:36:59           Page 1 of 3
                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                SAN JOSE DIVISION
 IN RE: FRE 355 Investment Group, LLC                                   CASE NO: 20-50628 SLJ

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 84




On 8/27/2020, a copy of the following documents, described below,

U.S. Trustee's Objection to the Disclosure Statement to the Debtors' Proposed Combined Plan of Reorganization and Disclosure
Statement. ECF Docket Reference No. 84




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 8/27/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Ianthe Del Rosario
                                                                            OFFICE OF THE UNITED STATES TRUSTEE
                                                                            280 SOUTH FIRST STREET
                                                                            SAN JOSE, CA 95113
              Case: 20-50628           Doc# 85        Filed: 08/27/20         Entered: 08/27/20 11:36:59               Page 2 of 3
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FRE 355 INVESTMENT GROUP LLC             MELVIN VAUGHN                            ROBERT G. HARRIS
P.O. BOX 3156                            10700 MORA DRIVE                         LAW OFFICES OF BINDER AND MALTER
LOS ALTOS CA 94024                       LOS ALTOS CA 94024                       2775 PARK AVENUE
                                                                                  SANTA CLARA CA 95050




MICHAEL W. MALTER                        JULIE H. ROME-BANK                       LEWIS R. LANDAU
LAW OFFICES OF BINDER AND MALTER         LAW OFFICES OF BINDER AND MALTER         ATTORNEY-AT-LAW
2775 PARK AVENUE                         2775 PARK AVENUE                         22287 MULHOLLAND HWY. #318
SANTA CLARA CA 95050                     SANTA CLARA CA 95050                     CALABASAS CA 91302




MCCARTHY & HOLTHUS LLP
411 IVY STREET
SAN DIEGO CA 92101




          Case: 20-50628       Doc# 85     Filed: 08/27/20    Entered: 08/27/20 11:36:59       Page 3 of 3
